 1
                                                               JS-6
 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                     CENTRAL DISTRICT OF CALIFORNIA
 9

10   KIRK E. L.,                             Case No. 5:19-cv-01310-AFM
11                      Plaintiff,
                                             JUDGMENT
12
            v.
13
     ANDREW M. SAUL,
14   Commissioner of Social Security,
15
                        Defendant.
16

17

18         In accordance with the Memorandum Opinion and Order Affirming Decision

19   of the Commissioner filed concurrently herewith,

20         IT IS ORDERED AND ADJUDGED that the Commissioner’s decision is

21   AFFIRMED.

22

23   DATED: 3/4/2020

24
                                          ____________________________________
25                                             ALEXANDER F. MacKINNON
26                                        UNITED STATES MAGISTRATE JUDGE
27

28
